                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

 JOHN H. REYNOLDS,

           Plaintiff,

 v.                                                      Case No. 5:19cv280-TKW-MJF

 HOLMES COUNTY JAIL, et al.,

      Defendants.
_________________________________/

                                            ORDER

          This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc.7). No objections to the Report and Recommendation were

filed.1        Having reviewed the Report and Recommendation, I agree with the

magistrate judge’s determination that this case should be dismissed based on

Plaintiff’s failure to pay the filing fee and his failure to comply with court orders.

          Accordingly, it is ORDERED that:

          1.      The magistrate judge’s Report and Recommendation is adopted and

                  incorporated by reference in this Order.

          2.      This case is DISMISSED and the Clerk shall close the file.



      1
         Plaintiff was given additional time to file objections because it appeared that he did not
receive the Report and Recommendation when it was originally issued, see Doc. 9; however, he
did not file any objections within the additional time allowed.
DONE and ORDERED this 27th day of December, 2019.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                            2
